AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Alaska

In the Matter of the Search of )

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 05:19-MJ-00006-MMS

)

)

Priority Mail Parcel 9505 5101 0117 9071 0652 56
addressed to “Tracy Peters 3937 Alaska Ave Ketchikan,
AK 99901

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Alaska
(identify the person or describe the property to be searched and give its location):

Priority Mail Parcel 9505 5101 0117 9071 0652 56 addressed to “Tracy Peters 3937 Alaska Ave Ketchikan, AK 99901 is
currently in the possession of the US Postal Inspection Service.

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Controlled substances, LSD, MDMA, cocaine and/or marijuana, methamphetamine, heroin, prescription drugs, and
associated packing material.

YOU ARE COMMANDED to execute this warrant on or before Marae IF | LO 7] (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. Skat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

C1 for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

IS] MATTHEW M. SCOBLE
U.S. MAGISTRATE JUDGE

   
  

 

 

 

Date and time issued: MAKI male ZO1A __ SIGNATURE REDACTED
ISHe FOURS ( as (
City and state: Anchorage, Alaska Matthew M. Scobl® U3
Primetoag

Case 5:19-mj-O0006-MMS Document 2 Filed 08/05/19 Page 10
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case,No.: gdoeb Date and time warrant executed: Copy of warrant and inventory left with:
7: 19-Mnoambas- bus B- A~\&_ 2:24 RA

 

 

 

Inventory made in the presence of:

SD. Lert / «. heene

 

Inventory of the property taken and name of any person(s) seized:

[0.6 oz MDMA

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

oi

Executing officer’s signature

on Hae Pls

 

Printed name and title

 

 

 

 

Subscribed, sworn to, and retumed before me this date

wi __ fra S207

Case 5:19-mj-00006-MMS Documenti2TTHiw@M@aiObAkE Page 2 diate
LS, Magistrate Judge

 
